Citation Nr: 1108526	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  04-28 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to December 1970. These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim or service connection for bilateral hearing loss.  In June 2005, a Travel Board hearing was held before a Veteran's Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In May 2006 and March 2009 the case was remanded for additional development.  The VLJ who conducted the June 2005 hearing is no longer with the Board.  In January 2008 correspondence, the Veteran was offered the opportunity for another hearing before a VLJ who would decide his claim.  He did not respond.  The case has been reassigned to the undersigned.

As was previously noted (in the March 2009 remand), while there appeared to be procedural defects, the Board's May 2006 decision essentially conceded that it had jurisdiction in the matter currently on appeal.  Accordingly, the Board will proceed in the matter.

The Board notes that the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.





FINDINGS OF FACT

1. An unappealed September 1994 rating decision denied the Veteran's claim of service connection for bilateral hearing loss based on a finding that his hearing loss was unrelated to his service.

2. Evidence received since the September 1994 rating decision does not tend to relate the Veteran's bilateral hearing loss to service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, he received essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A March 2004 letter explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  An April 2007 supplemental statement of the case (SSOC) informed the Veteran of disability rating and effective date criteria.  A May 2009 letter provided certain notice that complied with Kent.  An August 2009 SSOC readjudicated the matter after the Veteran and his representative had the opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The Board acknowledges the Veteran's representative's December 2008 and January 2011 arguments that an additional VA examination should be requested.  However, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the nervous system (to include SNHL) may be presumed if such is manifested to a compensable degree within a year following a Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

An unappealed September 1994 rating decision denied the Veteran's claim of service connection for bilateral hearing loss based essentially on a finding that his hearing loss was unrelated to service.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the September 1994 rating decision included:

The Veteran's DD Form-214 (September 1965 to October 1966) which reflects that his military occupation specialty (MOS) was field artillery basic.

The Veteran's DD Form-214 (October 1966 to December 1970) which reflects that his military occupation specialty (MOS) was aircraft mechanic and repairman.  
 
A report of September 1965 service entrance examination on which the Veteran's ears were normal on clinical evaluation; puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15) 
0 (10)
-5 (5)
-5 (5)
-5 (0)
LEFT
-5 (10)
5 (15)
5 (15)
5 (15) 
15 (20)

[The figures in parentheses represent ISO (ANSI) units and are provided for data comparison purposes.]  

A report of September 1968 flight physical on which the Veteran's ears were normal on clinical evaluation; puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
NA
15
LEFT
10
10
10
NA
20
STRs showing that the Veteran had several episodes of otitis/ear infection in service which were treated conservatively.

A report of November 1970 service separation examination on which the Veteran's ears were normal on clinical evaluation; puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
15
15
0

A report of September 1971 VA examination (for warts) noting that the Veteran's ears were negative and that hearing loss was not noted.  

A report of a 1984 VA examination noting that the Veteran had decreased hearing in the left ear.  

Potentially pertinent evidence received since the September 1994 rating decision includes: 

An October 1997 VA outpatient treatment record noting that the Veteran complained of decreased hearing bilaterally over the past year.  

A report of November 1997 VA audiometric testing; puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
30
25
LEFT
5
10
70
80
85

An October 1998 VA outpatient treatment record noting that the Veteran had a unilateral decrease in hearing in the left ear.  

An October 1999 VA outpatient treatment record noting that the Veteran had not noticed any changes in his hearing over the year prior.  

A report of November 2002 private audiometry; interpretation of puretone thresholds was not offered.  

A report of January 2005 examination (on behalf of VA); puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
25
40
45
LEFT
25
30
75
90
90

The Veteran reported hearing loss that he felt had worsened in the last 2 to 3 years, although he felt it had been present for 7 to 10 years.  He reported noise from artillery and as a helicopter crew chief.  He reported that post-service he worked in mining and for the railroad.  The diagnosis was asymmetrical hearing loss with mild to moderate SNHL in the right ear and mild to profound SNHL in the left ear.  The examiner opined that the Veteran's separation audiogram indicated normal thresholds bilaterally and that therefore his hearing loss was not service-connected.  

The Veteran's June 2005 Travel Board hearing testimony, in which he testified that he had noise exposure from helicopters, small arms, and rockets and that he believed that his hearing loss was related to military noise exposure.  

A report of November 2006 examination (on behalf of VA); puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
50
50
LEFT
20
20
70
85
105

The diagnosis was moderately severe to profound SNHL in the left ear and mild to moderate high frequency SNHL in the right ear.  The Veteran reported in-service noise exposure from small arms, trucks, grenades, rockets, and artillery.  He reported post-service noise exposure from snowmobiles, motorcycles, ATV's, power tools, and guns.  The examiner opined that it was not likely that the Veteran's hearing loss originated in service as he exited with normal hearing.  A November 2006 addendum notes that the Veteran's hearing loss might be from age and occupational or recreational environments.  

The Board acknowledges that competent medical evidence is not always required when the determinative issue is a medical nexus and that the Veteran is competent to provide lay evidence as to observation of his hearing loss symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  However, in this case a hearing loss disability by VA standards must be diagnosed through audiometric testing.  Therefore the Veteran is not competent to establish by his own statements that his hearing loss disability had its onset in service (especially in light of contrary audiometric findings on service separation examination).  Additionally, the Veteran is not competent in this instance to opine that his current hearing loss disability is related to remote noise trauma in service as that is a complex medical question that requires medical expertise and training including: knowledge of the etiology of disease; review of current clinical and audiometric findings; and correlation with past medical records and reported history.  Accordingly, the matter of a nexus in the instant case is not subject to resolution through lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (distinguishing the ability of a lay witness to offer evidence capable of observation from the ability to offer evidence that requires medical knowledge).  

As the claim was previously denied based essentially on a finding that hearing loss was not shown to be related to the Veteran's service, for evidence received since to be new and material in the matter, it must relate to that unestablished fact (i.e. it must show/suggest that the Veteran's bilateral hearing loss is related to his active service).  

Considering the evidence received since the last prior denial of the claim in September 1994, the Board finds that it is new only to the extent that it was not previously of record.  It is not material as it does not show, or tend to show, that the Veteran's bilateral hearing loss is related to service (to include noise exposure therein).  The additional examinations and treatment records continue to show bilateral SNHL (a fact not in dispute); however none of the evidence received since the September 1994 rating decision relates the Veteran's hearing loss to service.  In fact there have been two negative medical nexus opinions received since.  While the Veteran testified that he felt that his hearing loss was due to his military noise exposure, as noted above, the Board does not find this to be competent evidence, and thus it is not material.  There is no new evidence that suggests (or tends to suggest) that the hearing loss is related to an event, injury, or disease in service.  Therefore, the new evidence does not pertain to the unestablished fact necessary to substantiate the claim of service connection for hearing loss, does not raise a reasonable possibility of substantiating the claim, and is not material.  Accordingly, the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is denied. 


____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


